Name: Council Regulation (EEC) No 762/85 of 12 March 1985 amending Regulation (EEC) No 1760/78 on a common measure to improve public amenities in certain rural areas
 Type: Regulation
 Subject Matter: agricultural policy;  EU finance;  agricultural structures and production;  regions and regional policy
 Date Published: nan

 27. 3 . 85 Official Journal of the European Communities No L 86/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 762/85 of 12 March 1985 amending Regulation (EEC) No 1760/78 on a common measure to improve public amenities in certain rural areas THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), . Whereas pursuant to Regulation (EEC) No 1760/78 (2), as amended by Regulation (EEC) No 2003/83 (3), Italy and France have implemented programmes to improve public amenities in certain rural areas ; Whereas the infrastructural shortcomings which still exist with respect to the rural road network and to the provision of electricity and drinking water to isolated holdings and farming villages are seriously detrimental to agricultural development in those regions ; Whereas, therefore, there is an acute need to provide extra funding for the common measure in order to ensure the continuity of agricultural development in the areas concerned ; Whereas, given that there are no other measures which could ensure continuity upon expiry of the common measure, it is necessary to extend the duration of the measure until the end of 1985 ; Whereas, owing to the shortage of available appropria ­ tions, it is necessary, as an exceptional measure, to allow applications for aid to be carried forward for the second time in 1985, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1760/78 is hereby amended as follows : 1 . Article 1 1 ( 1 ) and (3) are replaced by the following : ' 1 . The period of validity of the common measure shall run until 31 December 1985.' '3 . The estimated cost to the Fund of the common measure shall be 170 million ECU for the period specified in paragraph 1 .' 2. The following sentence shall be added to the second paragraph of Article 1 5 : 'Nevertheless, in 1985, an application for aid may be carried forward for the second time.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 March 1985. For the Council The President F. M. PANDOLFI (') OJ No C 72, 18 . 3 . 1985, p. 139 . (2) OJ No L 204, 28 . 7 . 1978, p. 1 . (3) OJ No L 198 , . 21 . 7. 1983, p. 1 .